[Cite as State v. Young, 2020-Ohio-2898.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                        LAKE COUNTY, OHIO


STATE OF OHIO,                                   :      PER CURIAM OPINION
PEOPLE OF THE CITY OF
PAINESVILLE,                                     :
                                                        CASE NO. 2020-L-048
                 Respondent,                     :

        - vs -                                   :

RONALD YOUNG,                                    :

                 Petitioner.                     :


Original Action for Writ of Habeas Corpus.

Judgment: Petition dismissed.


Charles E. Coulson, Lake County Prosecutor, Lake County Administration Building,
105 Main Street, P.O. Box 490, Painesville, OH 44077 (For Respondent).

Ronald Young, pro se, Macomb County Jail, P.O. Box 2308, Mt. Clemens, MI 48043
(Petitioner).



PER CURIAM.

        {¶1}     Before this court is an “Application for Writ of Habeas Corpus by a

Prisoner in County Custody,” filed by Ronald Young on April 6, 2020. The application is

a one-page form apparently for use by county prisoners in the state of Michigan. Mr.

Young provides that he is presently incarcerated in the Macomb County Jail located in

the city of Mount Clemens, Michigan.
       {¶2}   This court does not have jurisdiction to grant habeas corpus relief to a

prisoner being held in the state of Michigan. See R.C. 2725.03 (“no court or judge other

than the courts or judges of the county in which the institution is located has jurisdiction

to issue or determine a writ of habeas corpus for his production or discharge”).

       {¶3}   Accordingly, this petition is dismissed, sua sponte, for lack of subject

matter jurisdiction.   Rockwell v. Geauga Cty. Court of Common Pleas, 11th Dist.

Geauga No. 2005-G-2661, 2005-Ohio-5762, ¶5, citing Bridges v. McMacklin, 44 Ohio

St.3d 135 (1989) (“if the inmate fails to bring the case in the proper county, the case

must be dismissed because the court lacks the jurisdiction to go forward on the matter”).

       {¶4}   PETITION DISMISSED.



TIMOTHY P. CANNON, P.J., THOMAS R. WRIGHT, J., MARY JANE TRAPP, J.,
concur.




                                             2